Title: From Alexander Hamilton to John Adams, [20 March 1792]
From: Hamilton, Alexander
To: Adams, John


[Philadelphia, March 20, 1792]
Mr. Hamilton presents his respectful Compliments to the Vice President. He may have heared that the Treasurer was in the Market last night and may be at a loss concerning his authority. The ground of the operation is an Act of the Board of the 15th of August last appropriating a sum between three & four hundred Thousand Dollars, which Mr. Hamilton considers as any sum short of 400.000 Dollars; leaving still a sum to be expended within the terms as to price prescribed by that Act. This is merely by way of information.
Tuesday March 20th. 91
